EXHIBIT 99.9 Contact:Cathy Kruse Telephone: 701-572-2020 ext 113 cathy@georesourcesinc.com FOR IMMEDIATE RELEASE GeoResources, Inc. Reports First Quarter Financial Results Reports Earnings of $6.1 Million and Adjusted EBITDAX of $17.9 Million. Houston, Texas, May 10, 2010 – GeoResources, Inc., (NASDAQ:GEOI), today announced its financial and operating results for the quarter ended March 31, 2010. The following tables summarize the results of operations compared to the first quarter of 2009. Three Months Ended March 31, (In thousands, except earnings per share) Total revenue $ $ Net income $ $ Earnings per share (diluted) $ $ Adjusted EBITDAX (1) $ $ See additional detail below. Percent Increase (Decrease) Three Months Ended March 31, Gas Production (MMcf) 92% Oil Production (MBbls) 41% Barrel of oil equivalent (MBOE) 60% Average Price Gas before Hedge Settlements (per Mcf) 26% $ $ Average Price Oil before Hedge Settlements (per Bbl) 101% $ $ Average Price Gas after Hedge Settlements (per Mcf) 36% $ $ Average Price Oil after Hedge Settlements (per Bbl) 31% $ $ Adjusted EBITDAX (see definition below) increased 173% to approximately $17.9 million for the first quarter of 2010 compared to $6.6 million for the first quarter of 2009. The following table reconciles reported net income to Adjusted EBITDAX for the periods indicated (in thousands): Three Months Ended March 31, Net income (loss) $ $ Add back: Interest expense Income taxes : Current ) Deferred Depreciation, depletion and amortization Hedge and derivative contracts ) Non-cash compensation Exploration and impairments 80 Adjusted EBITDAX (1) $ $ (1) As used herein, adjusted EBITDAX is calculated as earnings before interest, income taxes, depreciation, depletion and amortization, and exploration expense and further excludes non-cash compensation, impairments and hedge ineffectiveness and income or loss on derivative contracts. Adjusted EBITDAX should not be considered as an alternative to net income (as an indicator of operating performance) or as an alternative to cash flow (as a measure of liquidity or ability to service debt obligations) and is not in accordance with, nor superior to, generally accepted accounting principles, but provides additional information for evaluation of our operating performance. Comments Frank A. Lodzinski, CEO and President, commented “Our results for the first quarter clearly reflects our year over year growth. Comparatively, we benefited from increased production and from improved oil and gas prices. In addition, on unit-of-production basis we lowered our overall operating expenses, including production related taxes and general and administrative expenses, by 32%.This was a result of our re-engineering and development drilling activities. Our increased production was a direct result of our successful drilling programs in the Bakken Shale and Austin Chalk and from the strategic acquisitions we have made in these core areas. As recently announced, we have further increased our acreage position in the Bakken Shale Trend of the Williston Basin and expect our drilling programs to continue to contribute to our long term growth.” About GeoResources, Inc.
